Citation Nr: 0033471	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from June 1969 to June 1971.  
He served in the Republic of Vietnam from August 1970 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for anxiety.  The appellant subsequently amended his claim to 
include service connection for PTSD.  The Board has rephrased 
the issue listed on the title page to better reflect the 
claim on appeal.


REMAND

The appellant contends he manifests an acquired psychiatric 
disorder and/or PTSD as a result of his active military 
service.  In July 2000, evidence was received from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
which is clearly pertinent to the allegations of in- service 
exposure to combat stressors.  This evidence has not been 
considered by the RO, and the appellant has not waived RO 
consideration.  Accordingly, the case is remanded to the RO 
for consideration of the additional evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2000).

The Board also notes that Congress recently enacted 
legislation which clarified and reaffirmed VA's duty to 
assist claimants in the development of claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (to be codified at 38 U.S.C.A. §§ 5103A and 5107).  
Among these duties, VA must provide a medical examination or 
obtain medical opinion when such examination is necessary to 
make a decision on the claim.  An examination is considered 
necessary when the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (b) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (c) does not contain sufficient medical evidence for VA 
to make a decision on the claim.

In this case, the evidence of record reveals that the 
appellant has been treated for anxiety and panic attacks.  He 
alleges that such symptoms began during his military service.  
Additionally, his clinical records note his treatment for 
PTSD, and the RO has not had the opportunity to address the 
evidence submitted by USASCRUR.  Thus, the RO must make 
determinations, based upon review of the complete record, as 
to the stressor or stressors to which the appellant was 
exposed in service.  Thereafter, the Board is of the opinion 
that the appellant should be provided VA psychiatric 
examination in order to determine the nature and etiology of 
his claimed acquired psychiatric disorders.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and 
request that he provide a list of all providers of 
treatment for his claimed psychiatric disorders, 
to include the names, addresses and dates of 
treatment (as far as can be recollected).  The RO 
should ensure that all treatment providers 
identified by the appellant during his March 1999 
appearance before the undersigned have been 
addressed.  The RO should take the necessary steps 
to obtain these records.

2.  The RO should obtain the appellant's VA 
clinical records, both inpatient and outpatient, 
since May 1999, and associate those records with 
the claims folder.

3.  The appellant is hereby advised of his right 
to submit additional evidence and argument on the 
matter(s) the Board has remanded to the RO, to 
include any supporting evidence regarding his 
alleged exposure to combat stressors in service as 
well as service department record(s) and service 
medical record(s) that he may have in his 
possession.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

4.  Following the completion of the preceding 
steps, the RO must make determinations, based upon 
review of the complete record, as to the stressor 
or stressors to which the appellant was exposed in 
service.  The RO should identify each specific 
stressor or stressors established by the evidence 
of record.  If necessary, the RO should conduct 
further corroboration of alleged stressors in 
service which have not been addressed by the 
research submitted by USASCRUR.  All leads from 
USASCRUR should be followed- up by the RO.

5.  The RO should then arrange for the appellant 
to be examined by a board of two VA psychiatrists 
(board certified, if available) in order to 
determine the diagnoses of all psychiatric 
disorders that are present.  The examiners should 
review the contents of the claims file, obtain 
relevant history from the appellant, and 
accomplish all necessary special studies or tests, 
including psychological testing and evaluation.  
Following the examination, the examiners should 
express opinion on the following questions:  (1) 
What are the current psychiatric diagnoses; (2) Is 
it at least as likely as not that any acquired 
psychiatric disorder was first manifested in 
service or, in the case of psychosis, within the 
first post- service year, or was the result of the 
event(s) in active service?  

If, and only if, it is determined that the 
appellant was exposed to stressor(s) in service, 
the RO should specify for the examiners the 
stressor or stressors to which it has determined 
that the appellant was exposed in service, and 
request the examiners to consider only those 
events in determining whether the appellant 
currently has PTSD.  If PTSD is present, the 
examiners should also specify (1) whether each 
stressor specified by the RO was of sufficient 
gravity to produce PTSD; (2) whether the remaining 
diagnostic criteria to support a diagnosis of PTSD 
have been satisfied; and (3) whether there is a 
link between the current symptomatology and the 
stressor or stressors in service whose existence 
has been established by the RO.  

In arriving at these opinions, the examiners 
should provide a rationale for the opinions 
expressed.  If an opinion cannot be medically 
determined without resort to mere speculation or 
conjecture, this should be commented upon in the 
report.  The claims folder and a copy of this 
remand should be made available to the examiners.

6.  The appellant is hereby advised that, in the 
event he fails to report for VA examination(s) 
without good cause, his original claim shall be 
decided based upon the evidence of record.  
38 C.F.R. § 3.655 (2000).

7.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
have been satisfied.  Specifically, the RO should 
ensure that all duty to assist and notice 
requirements under the newly enacted 38 U.S.C.A. 
§ 5103A have been satisfied.

8.  After completion of the above, the RO should 
readjudicate the claim for service connection for 
an acquired psychiatric disorder, to include PTSD.  
In so doing, the RO should consider all of the 
evidence of record, including any additional 
evidence obtained by the RO pursuant to this 
remand.  If the decision remains unfavorable, the 
appellant should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



